OPINION — AG — UNDER THE PROVISIONS OF 70 Ohio St. 1978 Supp. 18-113, [70-18-113], A SCHOOL DISTRICT MAY NOT DIVIDE THE TOTAL NUMBER OF STUDENTS BY THE TOTAL NUMBER OF TEACHERS IN ORDER TO DETERMINE EXISTING CLASS SIZES PURSUANT TO THE STATUTORY CLASS SIZE LIMITATIONS. THE DETERMINATION OF PERMISSIBLE CLASS SIZE UNDER THIS SECTION IS BASED UPON THE TOTAL NUMBER OF STUDENTS IN ANY GIVEN CLASS OR CLASSROOM. UNDER THIS SAME SECTION, IT WOULD BE INAPPROPRIATE TO UTILIZE AS A COMPUTATION FACTOR PHYSICAL EDUCATION TEACHERS, MUSIC TEACHERS, ETC., IN THE COMPUTATION OF CLASS SIZE IN GRADES SEVEN THROUGH NINE FOR THE REASON THAT CLASS SIZE LIMITATIONS ARE NOT APPLICABLE TO THOSE COURSES OF STUDY IN THESE GRADES. IN GRADES ONE THROUGH SIX, PHYSICAL EDUCATION TEACHERS, MUSIC TEACHERS, ETC., MAY BE CONSIDERED IN DETERMINING PROPER CLASS SIZE ONLY UNDER CIRCUMSTANCES WHEREIN MORE THAN ONE TEACHER IS REGULARLY ASSIGNED TO THE PARTICULAR CLASS UNDER CONSIDERATION. IF THERE IS NO MORE THAN ONE TEACHER REGULARLY ASSIGNED TO SUCH CLASS, FOR THOSE PURPOSES, PROPER CLASS SIZE COMPUTATION MUST BE BASED UPON THE NUMBER OF STUDENTS WITHIN THE PARTICULAR CLASS. UNDER 70 Ohio St. 1978 Supp. 18-113, [70-18-113,], THE TERM "CLASS" REFERS TO EACH INDIVIDUAL CLASS OR CLASSROOM AND DOES NOT REFER TO AN ENTIRE CLASS OF STUDENTS, BY GRADE CATEGORY. UNDER THE PROVISIONS OF THIS SECTION, THE STATE BOARD OF EDUCATION IS REQUIRED TO NOT INCLUDE THESE STUDENTS WHICH EXCEED THE CLASS SIZE LIMITATIONS IN CALCULATIONS OF AVERAGE DAILY ATTENDANCE OF THE SCHOOL DISTRICT FOR PURPOSE OF COMPUTING STATE AID. IN DETERMINING PROPER CLASS SIZE IN GRADES SEVEN THROUGH NINE, EACH INDIVIDUAL CLASS OR CLASSROOM MUST BE GIVEN CONSIDERATION NOTWITHSTANDING ASSUMPTIONS WITH RESPECT TO CLASS SIZE IN ANY PARTICULAR CLASS. UNDER THE PROVISIONS OF 70 Ohio St. 1978 Supp. 18-113, [70-18-113], A SCHOOL DISTRICT DOES NOT HAVE THE OPTION OF CHOOSING NOT TO PARTICIPATE IN CLASS SIZE REDUCTIONS TO AVOID THE PENALTY OF LOSS OF REVENUE. THE RESPECTIVE CLASS SIZE REQUIREMENTS OF LAW DO NOT EXIST AS A MATTER OF VOLUNTARY PARTICIPATION BUT ARE RATHER EQUALLY APPLICABLE TO ALL SCHOOL DISTRICTS. (R. THOMAS LAY) ** SEE: OPINION NO. 89-544 (1989) **